Title: From Thomas Jefferson to Adam Lindsay, 9 April 1792
From: Jefferson, Thomas
To: Lindsay, Adam


          
            Sir
            Philadelphia Apr. 9. 1792.
          
          I acknoleged to you the receipt of the three boxes of candles soon after they came to hand. The desire expressed in your letter that I should not forward the cost till the arrival of another parcel which you expected would follow the other soon, prevented my sending you a bill for the amount. Presuming that some accident has prevented the second parcel, I think myself no longer justifiable in witholding the price, which I accordingly now inclose in a bank-post-bill for 24. dollars 50. cents, with my thanks for your attention to this little demand. We expect Congress to rise within a fortnight. Their representation bill having been negatived by the <constitution> President as formed by a rule of apportionment not authorised by the constitution, they have to bring in another, which probably will give from 30. to 33000 as the number for apportioning the representatives of each state. I am Sir your very humble servt,
          
            Th: Jefferson
          
        